         Case 1:20-cv-07141-AKH Document 14
                                         13 Filed 12/10/20
                                                  12/09/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007

                                                     December 9, 2020
                                                Conference scheduled for 12/18/20 is adjourned to 1/22/21,
                                                at 10:00 a.m.
VIA ECF                                         The conference will be held via the following dial-in
Hon. Alvin K. Hellerstein                       numbers:
United States District Judge
United States District Court
                                                Call-in number: 888-363-4749
500 Pearl Street
                                                Access code: 7518680
New York, New York 10007

       Re:     Chen v. Wolf, et al., No. 20 Civ. 7141 (AKH)                     /s/ Hon. Alvin K. Hellerstein
                                                                                December 10, 2020
Dear Judge Hellerstein:

       This Office represents the government in this action in which plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
Adjust Status (Form I-485) and Refugee/Asylee Relative Petition (Form I-730). The government’s
response to the complaint currently is due on January 27, 2021, pursuant to the Court’s October
26, 2020 endorsed order. See ECF No. 11 (so-ordered on-consent extension request). On
December 7, 2020, the Court scheduled a telephonic conference for December 18, 2020. See ECF
No. 12. On behalf of both sides, I write respectfully to request an adjournment of the December
18 conference until a date after the government’s response to the complaint is due.

        After the Court approved the government’s extension request on October 26, 2020, see
ECF No. 11, USCIS has taken further steps towards completing the adjudications requested in the
complaint, as it had indicated would happen in its extension request, see ECF No. 10. Specifically,
USCIS scheduled an interview of plaintiff, conducted the interview on November 20, 2020, and
approved the Form I-730 later that day. Also, as noted in the October 23 extension request, USCIS
had previously issued a notice to plaintiff requesting additional information in regards to his Form
I-485, with a due date for the response of December 28, 2020. See ECF No. 10. Plaintiff has since
responded to the request (i.e., prior to the due date). The remaining step is for the USCIS
adjudicator to obtain the physical file (which is in transit) and review it in connection with the
additional information now submitted by plaintiff so that USCIS can take adjudicative action on
the Form I-485. USCIS has informed me that it anticipates taking adjudicative action on or before
the current deadline for the government’s response to the complaint (i.e., on or before January 27,
2021), which would render this action moot. The government therefore respectfully submits that
the requested adjournment of the intervening conference now scheduled for December 18, 2020 is
in the interests of efficiency and conservation of resources.

       This is the government’s first request for an adjournment of the December 18, 2020
conference. Plaintiff’s counsel joins in this request.
         Case 1:20-cv-07141-AKH Document 14
                                         13 Filed 12/10/20
                                                  12/09/20 Page 2 of 2

                                                                                          Page 2


       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov

cc: Counsel of record (via ECF)
